652 S.E.2d 259 (2007)
COUNTY OF DURHAM
v.
AREC 3, LLC, et al.
No. 427P07.
Supreme Court of North Carolina.
October 11, 2007.
Curtis Massey, for Worth L. Hill, Sheriff.
Richard Bydee, for AREC 3, LLC.
Marie Inserra, for County of Durham.
Richard Weintraub, for City of Durham.
The following order has been entered on the motion filed on the 28th day of September 2007 by Respondent (AREC) to Dismiss Petition for Writ of Prohibition, Petition for Writ of Certiorari, Petition for Writ of Supersedeas and Motion for Temporary Stay:
"Motion Dismissed as moot by order of the Court in conference this the 11th day of October 2007."